Order issued December —1            , 2012




                                               In The
                                 Tourt uf AppraLs
                          NMI!. Diztrirt of rxas at Dallas
                                        No. 05-12-01095-CV


                                   JANOS FARKAS, Appellant
                                                  V.
                        AURORA BANK FSB AND FEDERAL NATIONAL
                           MORTGAGE ASSOCIATION, Appellees


                                             ORDER

        Because volume 9 ofthe clerk's record filed electronically October 18, 2012 is defective, and

a corrected volume 9 was filed December 5, 2012, we STRIKE the original volume 9 from the

record of this cause.




                                                               ETH LANG-MIERS
                                                              CE